                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

    BILLY RAY BROWN                                     §
    (BOP Register No. 18821-078),                       §
                                                        §
          Petitioner,                                   §
                                                        §
    v.                                                  §       Civil Case No. 3:17-CV-898-L
                                                        §
    UNITED STATES OF AMERICA,                           §
                                                        §
          Respondent.                                   §

                                                   ORDER

         The Findings, Conclusions, and Recommendation of the United Stated Magistrate Judge

(“Report”) (Doc. 15) was entered on January 30, 2020, recommending that the court deny

Petitioner Billy Ray Brown’s (“Petitioner”) Petition Under § 2241 Toward Amended Sentence 1

(Doc. 1), requesting credit for a period of custody that occurred prior to the imposition of his

federal sentence, from May 10, 2011 through January 26, 2012. In the Report, the Magistrate

Judge determined that the BOP properly calculated Petitioner’s sentence under 18 U.S.C. § 3585(b).

No objections to the Report were filed.

         Having reviewed the application, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court denies Petitioner’s application for writ of habeas corpus under

28 U.S.C. § 2241 (Doc. 1), and dismisses with prejudice this action.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),


1
 The full title of Petitioner’s petition is: “In Seeking Sentence Modification Upon Formal Petition Under § 2241
Toward Amended Sentence with Consideration for Sentence Revision Under “Jail Time Credit” All in Accordance
with and Pursuant to U.S.S.G. Section §5G1.3 Thereof.”
Order – Page 1
the court denies a certificate of appealability. 2 The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis (“IFP”) on appeal, unless he has been granted IFP status by the district

court.

           It is so ordered this 27th of February, 2020.


                                                                   _________________________________
                                                                   Sam A. Lindsay
                                                                   United States District Judge




2
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
           denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
           Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

           (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
           order entered under these rules. A timely notice of appeal must be filed even if the district court
           issues a certificate of appealability.



Order – Page 2
